DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-28 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 11
The language “wherein the transmission characteristic is a beam pattern” in lines 2-3 renders the claim indefinite because independent claim 1 last line has defined the transmission characteristic to be a transmit power. Thus, the claim is indefinite because it is unclear whether the transmission characteristic is a beam pattern or transmit power.

In reference to claim 12-13
	Claims 12-13 are rejected because they depend on a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 14-16, 18-22, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunziner (US 2002/0094843) in view of Kotecha et al. (US 2015/0016560) in view of Huh et al. (US 2006/0046789).
	-	In reference to claim 1
Hunziner teaches a transmitter (e.g. base station 104; par. 0012) for communicating with a receiver (e.g. mobile station 106; par. 0012), wherein the transmitter is configured to change a transmission characteristic (e.g. adapt beam; par. 0030, 0036-0037) used for the communication with the receiver, wherein the transmitter is configured to further change the transmission characteristic used for the communication with the receiver in dependence on a feedback information (e.g. one bit feedback information; par. 0032, 0034) received from the receiver. 
Hunziner does not teach that the transmitter includes a processor is configured to perform the change functions.
Kotecha et al. teaches a processor (e.g. processor par. 0051) configured to perform change functions (par. 0022, 0032).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include a processor configured to perform the change functions as suggested by Kotecha et al. because it would allow the transmitter to have a programmable circuit to implement the change functions and allow settings to be adapted based on feedback information to improve reception of data by the receiver.
The combination of Hunziner and Kotecha et al. does not teach the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power.
Huh et al. teaches feedback information indicating whether a reception quality has increased or decreased (e.g. TPC command is exactly one bit and indicates measured SINR/reception quality has increased above a target SINR/reception quality or indicates measured SINR/reception quality has decreased below a target SINR/reception quality based on the value of the TPC command bit being 0 or 1; par. 0040-0041) and wherein the transmission characteristic is transmit power (par. 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Hunziner and Kotecha et al. to include the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power as suggested by Huh et al. because it allows the transmitter to optimize a transmission power to conserve/utilize resources based upon measured reception quality feedback from the receiver in order to adjust a transmission power based upon the measured reception quality relative to a target reception quality.

-	In reference to claim 2, 15
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the feedback information comprises exactly 1 bit. (par. 0032, 0034)
	-	In reference to claim 3, 16
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the feedback information comprises a first value (e.g. better value; par. 0032) when a value of the reception quality detected by the receiver is greater than a reference value (e.g. value of last period; par. 0032) and a second value (e.g. worse value; par. 0032), different from the first value, when a value of the reception quality detected by the receiver is equal to or smaller than the reference value (par. 0032) or wherein the feedback information comprises a first value when a value of the reception quality detected by the receiver is smaller than a reference value and a second value, different from the first value, when a value of the reception quality detected by the receiver is equal to or greater than the reference value; wherein the reference value is a previous value of the reception quality or a minimum or maximum value of a plurality of previous values of the reception quality.
	-	In reference to claim 6
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches a first operation mode the transmitter is configured to select one out of a plurality of different transmission characteristics (e.g. antenna angle par. 0035) for communication with the receiver in dependence on a selection information  (e.g. initial instructions or location information par. 0035) received from the receiver, or wherein in the first operation mode the transmitter is configured to randomly select one out of a plurality of different transmission characteristics for communication with the receiver, or wherein in the first operation mode the transmitter is configured to select a default transmission characteristic; wherein in a second operation mode the transmitter is configured to change the transmission characteristic used for communication with the receiver, wherein the transmitter is configured to further change the transmission characteristic used for the communication with the receiver in dependence on the feedback information received from the receiver (par. 0035-0037).
-	In reference to claim 7
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the transmitter is configured to switch to the first operation mode for establishing the communication link between the transmitter and the receiver, and wherein the transmitter is configured to switch to the second operation mode for a period of time encompassing at least two changes of the transmission characteristic (par. 0035-0037).
-	In reference to claim 8
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches transmitter is configured to signal a change of mode of operation to the receiver, or wherein the transmitter is configured to change the mode of operation in dependence on a signal information received from the receiver (par. 0035-0037).
	-	In reference to claim 9
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the transmitter is configured to not use a downlink channel from the transmitter to the receiver for transmitting control information in the second operation mode, the control information indicating the used transmission characteristic to the receiver (par. 0035-0037).
	-	In reference to claim 10
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the transmitter is configured to iteratively further change the transmission characteristic used for the communication with the receiver in dependence on the feedback information received from the receiver (par. 0030, 0037).
	-	In reference to claim 14
Hunziner teaches a receiver (e.g. mobile station 106; par. 0012), configured to establish a communication link with a transmitter (e.g. base station 104; par. 0012), wherein the receiver is configured to determine a reception quality of the communication link, wherein the receiver is configured to transmit a feedback information(e.g. one bit feedback information; par. 0032, 0034)  to the transmitter.
Hunziner does not teach that the receiver comprises a processor that is configured to perform the determine and transmit functions.
Kotecha et al. teaches a receiver comprises a processor (e.g. processor par. 0051) that is configured to perform functions (par. 0022, 0032, 0035-0039, 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include a processor that is configured to perform the determine and transmit functions as suggested by Kotecha et al. because it would allow the receiver to have a programmable circuit to implement the change functions and allow settings to be adapted based on feedback information to improve reception of data by the receiver.
The combination of Hunziner and Kotecha et al. does not teach the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power.
Huh et al. teaches feedback information indicating whether a reception quality has increased or decreased (e.g. TPC command is exactly one bit and indicates measured SINR/reception quality has increased above a target SINR/reception quality or indicates measured SINR/reception quality has decreased below a target SINR/reception quality based on the value of the TPC command bit being 0 or 1; par. 0040-0041) and wherein the transmission characteristic is transmit power (par. 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Hunziner and Kotecha et al. to include the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power as suggested by Huh et al. because it allows a transmitter to optimize a transmission power to conserve/utilize resources based upon measured reception quality feedback from the receiver in order to adjust a transmission power based upon the measured reception quality relative to a target reception quality.

-	In reference to claim 18
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches wherein in a first operation mode the receiver is configured select one out of a plurality of different transmission characteristics (e.g. antenna angle par. 0035) in dependence on the determined reception quality, and to transmit a selection information (e.g. initial instructions or location information par. 0035) to the transmitter indicating the one transmission characteristic out of the plurality of different transmission characteristics to be used by the transmitter; wherein in a second operation mode the receiver is configured to transmit the feedback information to the transmitter (par. 0035-0037).
	-	In reference to claim 19
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches wherein the receiver is configured to switch to the first operation mode for establishing the communication link between the transmitter and the receiver, and wherein the receiver is configured to switch to the second operation mode for a period of time encompassing at least two changes of the transmission characteristic (par. 0035-0037).
	-	In reference to claim 20
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches wherein the receiver is configured to switch to the first operation mode or to the second operation mode in dependence on a signaling information received from the transmitter (par. 0035-0037), or wherein the receiver is configured to switch to the first operation mode or to the second operation mode and to signal the current operation mode to the transmitter.
	-	In reference to claim 21
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Hunziner teaches the receiver is configured to not use a downlink channel from the transmitter to the receiver for receiving control information in the second operation mode, the control information indicating the used transmission characteristic to the receiver (par. 0035-0037).
-	In reference to claim 22
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim.
Hunziner teaches a system, comprising: a 
a transmitter (e.g. base station 104; par. 0012) for communicating with a receiver (e.g. mobile station 106; par. 0012), wherein the transmitter is configured to change a transmission characteristic (e.g. adapt beam; par. 0030, 0036-0037) used for the communication with the receiver, wherein the transmitter is configured to further change the transmission characteristic used for the communication with the receiver in dependence on a feedback information(e.g. one bit feedback information; par. 0032, 0034) received from the receiver and a receiver according to claim 14.
The combination of Hunziner and Kotecha et al. does not teach the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power.
Huh et al. teaches feedback information indicating whether a reception quality has increased or decreased (e.g. TPC command is exactly one bit and indicates measured SINR/reception quality has increased above a target SINR/reception quality or indicates measured SINR/reception quality has decreased below a target SINR/reception quality based on the value of the TPC command bit being 0 or 1; par. 0040-0041) and wherein the transmission characteristic is transmit power (par. 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Hunziner and Kotecha et al. to include the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power as suggested by Huh et al. because it allows the transmitter to optimize a transmission power to conserve/utilize resources based upon measured reception quality feedback from the receiver in order to adjust a transmission power based upon the measured reception quality relative to a target reception quality.

-	In reference to claim 27
Hunziner teaches a transmitter (e.g. base station 104; par. 0012) for communicating with a receiver (e.g. mobile station 106; par. 0012), wherein the transmitter is configured to change a transmission characteristic (e.g. adapt beam; par. 0030, 0036-0037) used for the communication with the receiver, wherein the transmitter is configured to further change the transmission characteristic used for the communication with the receiver in dependence on a feedback information (e.g. one bit feedback information; par. 0032, 0034) received from the receiver, wherein the transmitter is configured to iteratively further change the transmission characteristic used for the communication with the receiver in dependence on the feedback information received from the receiver (par. 0030, 0037).
Hunziner does not teach that the transmitter includes a processor is configured to perform the change functions.
Kotecha et al. teaches a processor (e.g. processor par. 0051) configured to perform functions (par. 0022, 0032).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include a processor configured to perform the change functions as suggested by Kotecha et al. it would allow the transmitter to have a programmable circuit to implement the change functions and allow settings to be adapted based on feedback information to improve reception of data by the receiver.
The combination of Hunziner and Kotecha et al. does not teach the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power.
Huh et al. teaches feedback information indicating whether a reception quality has increased or decreased (e.g. TPC command is exactly one bit and indicates measured SINR/reception quality has increased above a target SINR/reception quality or indicates measured SINR/reception quality has decreased below a target SINR/reception quality based on the value of the TPC command bit being 0 or 1; par. 0040-0041) and wherein the transmission characteristic is transmit power (par. 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Hunziner and Kotecha et al. to include the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power as suggested by Huh et al. because it allows the transmitter to optimize a transmission power to conserve/utilize resources based upon measured reception quality feedback from the receiver in order to adjust a transmission power based upon the measured reception quality relative to a target reception quality.

-	In reference to claim 28
Hunziner teaches a receiver (e.g. mobile station 106; par. 0012), configured to establish a communication link with a transmitter (e.g. base station 104; par. 0012), wherein the receiver is configured to determine a reception quality of the communication link, wherein the receiver is configured to transmit a feedback information (e.g. one bit feedback information; par. 0032, 0034)  to the transmitter wherein the receiver is configured to transmit the feedback information to the transmitter in response to an iterative change of the transmission characteristic used by the transmitter for the communication with the receiver (par. 0030, 0037).
Hunziner does not teach that the receiver comprises a processor that is configured to perform the determine and transmit functions.
Kotecha et al. teaches a receiver comprises a processor (e.g. processor par. 0051) that is configured to perform functions (par. 0022, 0032, 0035-0039, 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include a processor that is configured to perform the determine and transmit functions and the transmission characteristic to be a precoder setting as suggested by Kotecha et al. because it would allow the receiver to have a programmable circuit to implement the change functions and allow settings to be adapted based on feedback information to improve reception of data by the receiver.
The combination of Hunziner and Kotecha et al. does not teach the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power.
Huh et al. teaches feedback information indicating whether a reception quality has increased or decreased (e.g. TPC command is exactly one bit and indicates measured SINR/reception quality has increased above a target SINR/reception quality or indicates measured SINR/reception quality has decreased below a target SINR/reception quality based on the value of the TPC command bit being 0 or 1; par. 0040-0041) and wherein the transmission characteristic is transmit power (par. 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Hunziner and Kotecha et al. to include the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power as suggested by Huh et al. because it allows the transmitter to optimize a transmission power to conserve/utilize resources based upon measured reception quality feedback from the receiver in order to adjust a transmission power based upon the measured reception quality relative to a target reception quality.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunziner (US 2002/0094843) in view of Huh et al. (US 2006/0046789).
	-	In reference to claim 23
Hunziner teaches a method for transmitting, the method comprising: establishing a communication link to a receiver (e.g. mobile station 106; par. 0012) (par. 0035); changing a transmission characteristic (e.g. adapt beam; par. 0030, 0036-0037) used for communication with the receiver; further changing the transmission characteristic used for the communication with the receiver in dependence on a feedback information (e.g. one bit feedback information; par. 0032, 0034) received from the receiver (par. 0035-0037).
Hunziner does not teach the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power.
Huh et al. teaches feedback information indicating whether a reception quality has increased or decreased (e.g. TPC command is exactly one bit and indicates measured SINR/reception quality has increased above a target SINR/reception quality or indicates measured SINR/reception quality has decreased below a target SINR/reception quality based on the value of the TPC command bit being 0 or 1; par. 0040-0041) and wherein the transmission characteristic is transmit power (par. 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power as suggested by Huh et al. because it allows the transmitter to optimize a transmission power to conserve/utilize resources based upon measured reception quality feedback from the receiver in order to adjust a transmission power based upon the measured reception quality relative to a target reception quality.

-	In reference to claim 24
Hunziner teaches a method for receiving, the method comprising: establishing a communication link with a transmitter (e.g. base station 104; par. 0012) (par. 0035); determining a reception quality of the communication link (par. 0032-0038); and transmitting a feedback information (e.g. one bit feedback information; par. 0032, 0034) to the transmitter (par. 0035).
Hunziner does not teach the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power.
Huh et al. teaches feedback information indicating whether a reception quality has increased or decreased (e.g. TPC command is exactly one bit and indicates measured SINR/reception quality has increased above a target SINR/reception quality or indicates measured SINR/reception quality has decreased below a target SINR/reception quality based on the value of the TPC command bit being 0 or 1; par. 0040-0041) and wherein the transmission characteristic is transmit power (par. 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power as suggested by Huh et al. because it allows the transmitter to optimize a transmission power to conserve/utilize resources based upon measured reception quality feedback from the receiver in order to adjust a transmission power based upon the measured reception quality relative to a target reception quality.

Claims 4, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunziner (US 2002/0094843) in view of Kotecha et al. (US 2015/0016560) in view of Huh et al. (US 2006/0046789), as applied to the parent claims, and further in view of Guo (US 2004/0014429).
	-	In reference to claim 4, 17
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Hunziner, Kotecha et al., and Huh et al. does not explicitly teach the reception quality is at least one out of a signal-to-interference-plus-noise ratio, a signal-to-noise ratio, a channel quality indicator, a received signal power and an effective data throughput.
Guo teaches a reception quality is at least one out of a signal-to-interference-plus-noise ratio (par. 0110), a signal-to-noise ratio, a channel quality indicator, a received signal power and an effective data throughput.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception quality of the combination of Hunziner, Kotecha et al., and Huh et al. to be at least one out of a signal-to-interference-plus-noise ratio, a signal-to-noise ratio, a channel quality indicator, a received signal power and an effective data throughput as suggested by Guo because it provides for a metric to determine the reception quality of the signal.

-	In reference to claim 11-13
The combination of Hunziner, Kotecha et al., and Huh et al. teaches a system and method that covers substantially all limitations of the parent claim. Huziner teaches wherein the transmitter comprises a plurality of antennas (e.g. plurality of sector antennas; par. 0018).
The combination of Hunziner, Kotecha et al., and Huh et al. does not teach that the transmission characteristic is a beam pattern, wherein the transmitter is configured to change or further change the beam pattern by changing a direction of a main lobe of the beam pattern wherein the transmitter is configured to change the direction of the main lobe in the same direction when the feedback information indicates a higher reception quality, or wherein the transmitter is configured to change the direction of the main lobe in a different direction when the feedback wherein the transmitter is configured to change or further change the beam pattern by continuously changing a main lobe of the beam pattern in the same direction until the feedback information indicates that the characteristic of the beam pattern should be maintained.
Guo teaches the transmission characteristic is a beam pattern (par. 0020), wherein the transmitter is configured to change or further change the beam pattern by changing a direction of a main lobe of the beam pattern (i.e. adjusting angular direction of beam adjust main lobe of a beam pattern) wherein the transmitter is configured to change the direction of the main lobe in the same direction when the feedback information indicates a higher reception quality, or wherein the transmitter is configured to change the direction of the main lobe in a different direction when the feedback (par. 0020 0099-0103) wherein the transmitter is configured to change or further change the beam pattern by continuously changing a main lobe of the beam pattern in the same direction until the feedback information indicates that the characteristic of the beam pattern should be maintained (par. 0090, 0099-0103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Hunziner, Kotecha et al., and Huh et al. to include the transmission characteristic is a beam pattern, wherein the transmitter is configured to change or further change the beam pattern by changing a direction of a main lobe of the beam pattern wherein the transmitter is configured to change the direction of the main lobe in the same direction when the feedback information indicates a higher reception quality, or wherein the transmitter is configured to change the direction of the main lobe in a different direction when the feedback  information indicates a higher reception quality, or wherein the transmitter is configured to change the direction of the main lobe in a different direction when the feedback wherein the transmitter is configured to change or further change the beam pattern by continuously changing a main lobe of the beam pattern in the same direction until the feedback information indicates that the characteristic of the beam pattern should be maintained as suggested by Guo because a beam pattern to change or be maintained based on feedback to improve reception quality by the receiver.

Claim 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunziner (US 2002/0094843) in view of Huh et al. (US 2006/0046789) in view of Park et al. (US 2003/0048760)
-	In reference to claim 25
Hunziner teaches a method for transmitting, the method comprising: establishing a communication link to a receiver (e.g. mobile station 106; par. 0012) (par. 0035); changing a transmission characteristic (e.g. adapt beam; par. 0030, 0036-0037) used for communication with the receiver; further changing the transmission characteristic used for the communication with the receiver in dependence on a feedback information (e.g. one bit feedback information; par. 0032, 0034) received from the receiver (par. 0035-0037).
Hunziner does not teach the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power.
Huh et al. teaches feedback information indicating whether a reception quality has increased or decreased (e.g. TPC command is exactly one bit and indicates measured SINR/reception quality has increased above a target SINR/reception quality or indicates measured SINR/reception quality has decreased below a target SINR/reception quality based on the value of the TPC command bit being 0 or 1; par. 0040-0041) and wherein the transmission characteristic is transmit power (par. 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power as suggested by Huh et al. because it allows the transmitter to optimize a transmission power to conserve/utilize resources based upon measured reception quality feedback from the receiver in order to adjust a transmission power based upon the measured reception quality relative to a target reception quality.
The combination of Hunziner and Huh et al.. does not teach a non-transitory digital storage medium having a computer program run by a computer stored thereon to perform the method.
Park et al. teaches a non-transitory digital storage medium having a computer program run by a computer stored thereon to perform the method (par. 0098).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Hunziner and Huh et al. to be stored on a non-transitory digital storage medium having a computer program run by a computer stored thereon to perform the method as suggested by Park et al. because it would allow the method to be stored so that it may be transported to a computer to execute the method.

-	In reference to claim 26
Hunziner teaches a method for receiving, the method comprising: establishing a communication link with a transmitter (e.g. base station 104; par. 0012) (par. 0035); determining a reception quality of the communication link (par. 0032-0038); and transmitting a feedback information (e.g. one bit feedback information; par. 0032, 0034) to the transmitter (par. 0035).
Hunziner does not teach the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power.
Huh et al. teaches feedback information indicating whether a reception quality has increased or decreased (e.g. TPC command is exactly one bit and indicates measured SINR/reception quality has increased above a target SINR/reception quality or indicates measured SINR/reception quality has decreased below a target SINR/reception quality based on the value of the TPC command bit being 0 or 1; par. 0040-0041) and wherein the transmission characteristic is transmit power (par. 0040-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunziner to include the feedback information indicating whether a reception quality has increased or decreased and wherein the transmission characteristic is transmit power as suggested by Huh et al. because it allows the transmitter to optimize a transmission power to conserve/utilize resources based upon measured reception quality feedback from the receiver in order to adjust a transmission power based upon the measured reception quality relative to a target reception quality.
The combination of Hunziner and Huh et al. does not teach a non-transitory digital storage medium having a computer program run by a computer stored thereon to perform the method.
Park et al. teaches a non-transitory digital storage medium having a computer program run by a computer stored thereon to perform the method (par. 0098).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Hunziner and Huh et al. to be stored on a non-transitory digital storage medium having a computer program run by a computer stored thereon to perform the method as suggested by Park et al. because it would allow the method to be stored so that it may be transported to a computer to execute the method.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Closed loop transmit diversity and power control with single bit feedback by Yu et al. pertains to both closed loop power control (CLPC) and closed loop transmit diversity (CLTD) with only single bit feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466